Deen, Presiding Judge.
Our opinion in this case, 143 Ga. App. 58 (237 SE2d 524) having been reversed by the Supreme Court (Benning Const. Co. v. Lakeshore Plaza Enterprises, Inc., 240 Ga. 426), it is hereby vacated. In accordance with the opinion of the Supreme Court, the action of the trial court granting judgment on the pleadings to Benning Construction Company as to Count 2 of the complaint is affirmed. The judgment on the pleadings, so far as it affects Count 1 of the complaint, is reversed and the case remanded to the trial court "to determine when Benning was notified of the alleged defects which Lakeshore contends were covered by the one-year guarantee, with direction that the statute of limitations in Code Ann. § 3-705 be applied from that date.”

Judgment reversed in part and remanded with direction.


Webb and Birdsong, JJ., concur.

Stokes & Shapiro, Stephen M. Phillips, amicus curiae.